Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 1 of 57 PageID: 47895




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


     IN RE: JOHNSON & JOHNSON TALCUM MDL No. 16-2738 (FLW-
     POWDER PRODUCTS MARKETING,      LHG)
     SALES PRACTICES, AND PRODUCTS
     LIABILITY LITIGATION


     THIS DOCUMENT RELATES TO ALL
     CASES



    PLAINTIFFS’ STEERING COMMITTEE’S MEMORANDUM OF LAW IN
    SUPPORT OF ITS MOTION TO EXCLUDE THE EXPERT OPINIONS OF
               DEFENDANTS’ MOLECULAR BIOLOGISTS
                 DRS. NEEL, SHIH, BOYD, AND BIRRER
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 2 of 57 PageID: 47896




                                                    Table of Contents


    TABLE OF CONTENTS……………………………………………………….….ii
    TABLE OF AUTHORITIES……………………………………………………...iv
    I. INTRODUCTION ...............................................................................................1
    II.      SUMMARY OF ARGUMENT........................................................................4
    III.     LEGAL STANDARD ....................................................................................10
    IV.      ARGUMENT..................................................................................................10
      A. THE OPINIONS OF DRS. SHIH, NEEL, BOYD AND BIRRER
      RELATING TO BIOLOGICAL PLAUSIBILITY SHOULD BE EXCLUDED
      BECAUSE THESE EXPERTS EXPRESSED THEIR OPINIONS WITHOUT
      HAVING ANY INFORMATION ABOUT THE CONSTITUENTS OF
      TALCUM POWDER PRODUCTS, PARTICULARLY WHETHER THEY
      CONTAIN KNOWN CARCINOGENS...............................................................10
           1. Dr. Neel’s Opinions About Biological Plausibility are Not Grounded in
           Sound Science ....................................................................................................12
           2. Dr. Shih’s Opinions About Biological Plausibility are Not Grounded in
           Sound Science ....................................................................................................16
           3. Dr. Boyd’s Opinions About Biological Plausibility are Not Grounded in
           Sound Science ....................................................................................................21
           4. Dr. Birrer’s Opinions About Biological Plausibility are Not Grounded in
           Sound Science ....................................................................................................25
      B. DRS. SHIH, NEEL AND BOYD ARE NOT QUALIFIED IN
      EPIDEMIOLOGY YET EACH RENDERED OPINIONS REGARDING
      EPIDEMIOLOGICAL STUDIES IN AN ATTEMPT TO BOOTSTRAP THEIR
      UNRELIABLE OPINIONS THAT IT IS NOT BIOLOGICALLY PLAUSIBLE
      THAT TALCUM POWDER PRODUCTS CAN CAUSE OVARIAN
      CANCER ..............................................................................................................28
           1. Dr. Neel is Not an Epidemiologist, Yet Utilizes Epidemiology to Attempt
           to Overcome the Fact That His Opinions Are Unreliable Because He Has No
           Knowledge of the Constituents of Talcum Powder Products............................29

                                                                 ii
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 3 of 57 PageID: 47897




         2. Dr. Shih is Not an Epidemiologist, Yet Utilizes Epidemiology to Attempt
         to Overcome the Fact That His Opinions Are Unreliable Because He Has No
         Knowledge of the Constituents of Talcum Powder Products............................34
         3. Dr. Boyd Is Not an Epidemiologist, Yet Utilizes Epidemiology to Attempt
         to Overcome the Fact That His Opinions Are Unreliable Because He Has No
         Knowledge of the Constituents of Talcum Powder Products............................39
      C. DR. BOYD HAS NO QUALIFIED OPINION ON TALC MIGRATION ...44
      D. DR. SHIH SHOULD NOT BE PERMITTED TO EXPRESS OPINIONS
      BASED ON HIS INCOMPLETE INTERIM “STUDY REPORT”.....................45
    V. CONCLUSION..................................................................................................50




                                                           iii
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 4 of 57 PageID: 47898




                                          TABLE OF AUTHORITIES
    Cases
    Calhoun v. Yamaha Motor Corp., U.S.A.,
          350 F.3d 316, 321 (3d Cir. 2003) ..................................................................50
    Colon v. Abbott Labs.,
          397 F.Supp.2d 405, 415 (E.D.N.Y. 2005) .....................................................46
    Daubert v. Merrell Dow Pharmaceuticals, Inc.,
          526 U.S. 579 (1993).........................................................................................1
    Holbrook v. Lykes Bros. S.S. Co.,
          80 F.3d 777, 782 (3d Cir. 1996) ....................................................................28
    Nichols v. Universal Pictures Corp.,
          45 F.2d 119 (2d Cir. 1930) ............................................................................21
    Padillas v. Stork-Gamco, Inc.,
          186 F.3d 412, 418 (3d Cir. 1999) ....................................................................1
    Pineda v. Ford Motor Co.,
          520 F.3d 237, 244 (3d Cir. 2008) ..................................................................28
    Schneider ex rel. Estate of Schneider v. Fried,
          320 F.3d 396, 405 (3d Cir. 2003) ..................................................................50
    Rules
    Fed. R. Civ. P. 26(a) (2) (B) (i)-(ii) .........................................................................47
    Fed. R. Evid. 403 .......................................................................................................1
    Fed. R. Evid. 702 .......................................................................................................1
    Fed. R. Evid. 703 .......................................................................................................1
    Fed. R. Evid. 104 (a) ..................................................................................................1




                                                               iv
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 5 of 57 PageID: 47899




            The Plaintiffs’ Steering Committee (“PSC”) respectfully submits this motion,

    pursuant to Fed. R. Evid. 104 (a), 702, 703 and 403, to exclude the testimony of

    Defendants’ molecular biologists, Drs. Neel, Shih, Boyd, and Birrer.1

    I.      INTRODUCTION

            The Johnson & Johnson Defendants (hereinafter, “Defendants”) have

    identified four putative expert witnesses – Drs. Neel, Shih, Boyd, and Birrer – to

    offer various opinions, including that there is no plausible molecular mechanism by

    which the Talcum Powder Products at issue2 in this case can cause ovarian cancer.

            Under Daubert v. Merrell Dow Pharmaceuticals, Inc., 526 U.S. 579 (1993),

    Defendants bear the burden, as the party offering these experts, to demonstrate that

    these experts are qualified to offer the opinions they render on a given subject and

    that they have used a reliable scientific method to reach their opinions. Padillas v.

    Stork-Gamco, Inc., 186 F.3d 412, 418 (3d Cir. 1999). Defendants have failed to meet

    their burden because the opinions of Drs. Neel, Shih, Boyd, and Birrer are

    methodologically unreliable. In addition, they go far beyond their areas of expertise.

    Therefore, the PSC respectfully requests that the Court preclude these witnesses

    from testifying to the expert opinions they seek to offer.


    1
     Benjamin G. Neel, MD, PhD (“Dr. Neel”); Ie-Ming Shih, MD, PhD (“Dr. Shih”);
    Jeffrey A. Boyd, PhD (“Dr. Boyd”); and Michael Birrer, MD, PhD (“Dr. Birrer”).
    2
        I.e., Johnson & Johnson’s Baby Powder and Shower-to Shower products.

                                              1
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 6 of 57 PageID: 47900




          These expert witnesses claim experience in what may broadly be described as

    the molecular biology and/or molecular genetics of cancer,3 and with the exception

    of Dr. Birrer, none have prior experience in assessing the causality of putative

    carcinogens.

          For example, Dr. Neel asserts in his Expert Report that his “major expertise

    is in the area of cancer cell signaling, most notably involving protein-tyrosine

    phosphatases (PTP’s).”4 Dr. Shih’s research focuses on endometriosis and “the

    molecular landscapes in different types of ovarian cancer and identifying novel

    genes and pathways involved in cancer initiation, chromatin remodeling,



    3
      See, e.g., March 19, 2019, Deposition of Dr. Neel (“Neel Dep.”) attached as
    Exhibit A, at 14:4-5 (“cancer biology and cellular molecular biology field”), 27:14-
    20 and 28:23 – 29:1 (work on identifying SHIP-1 and -2 inhibitor proteins); March
    26, 2019, Deposition of Dr. Shih (“Shih Dep.”), attached as Exhibit B, at 67:22-
    68:1 (“My job here is served as an expert in cancer biology and gynecology
    pathology to answer whether talc is – is causal or not”); April 8, 2019, Deposition
    of Dr. Boyd (“Boyd Dep.”), attached as Exhibit C, at 60:2-3 (“cancer geneticist and
    a molecular diagnostician”); and the March 29, 2019, Deposition of Dr. Birrer
    (“Birrer Dep.”), attached as Exhibit D, at 15:8-9 (“the genomics, the molecular basis
    for ovarian cancer.”).
    4
      See February 25, 2019, Expert Report of Dr. Neel (“Neel Report”), attached as
    Exhibit E, at 2 (emphasis added). Dr. Neel is currently a tenured Professor of
    Medicine and the Director of the Laura and Isaac Perlmutter Cancer Center at New
    York University. He received a Ph.D. in Viral Oncology at Rockefeller University
    in 1982 and an M.D. from Cornell University Medical School the following year.
    Since then, he has held positions at a variety of respected medical/research
    institutions, including Beth Israel Hospital, Harvard Medical School, and the
    University of Toronto/Princess Margaret Cancer Center, before transitioning to
    NYU in 2015.

                                             2
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 7 of 57 PageID: 47901




    chromosomal instability, cytokinesis and tumor invasion in ovarian cancer.”5 Dr.

    Boyd’s research similarly “focuses on the genetics and molecular genetics of

    gynecologic and breast cancers.”6 Likewise, Dr. Birrer’s “research efforts have

    focused almost entirely on the molecular genetics of ovarian cancer,” including

    “characterize[ing] the molecular events in the development of ovarian cancer.”7




    5
     See February 25, 2019, Expert Report of Dr. Shih (“Shih Expert Report”), attached
    as Exhibit F, at 2 (emphasis added). Dr. Shih graduated from Taipei Medical
    University in 1988 and received a Ph.D. from the University of Pennsylvania in
    1993. He then transitioned to Johns Hopkins University, where he is currently the
    Richard TeLinde Distinguished Professor of Gynecologic Oncology at the Johns
    Hopkins Medical Institutions.
    6
      February 25, 2019, Expert Report of Dr. Boyd (“Boyd Report”), attached as
    Exhibit G, at 2 (emphasis added). He is Chair and a tenured Professor in the
    Department of Human and Molecular Genetics the Herbert Wertheim College of
    Medicine at Florida International University (“FIU”). He is also a professor of
    Obstetrics and Gynecology and Associate Dean for Basic Research and Graduate
    Programs there. Dr. Boyd received his undergraduate degree at Duke University and
    his Master and Ph.D. degrees at North Carolina State University and worked at
    several respected institutions before transitioning to FIU in 2015.
    7
      February 25, 2019, Expert Report of Dr. Birrer (“Birrer Report”), attached as
    Exhibit H, at 2 (emphasis added). Dr. Birrer is the Director of the University of
    Alabama at Birmingham Comprehensive Cancer Center (“UAB”). He received his
    undergraduate degree from Rensselaer Polytechnic University and his M.D. and
    Ph.D. from the Albert Einstein College of Medicine, where his principal focus was
    microbiology and immunology. Dr. Birrer then worked at several respected
    institutions, including work on the molecular genetics of lung cancer at the National
    Cancer Institute, before transitioning to UAB in 2017.

                                             3
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 8 of 57 PageID: 47902




    II.   SUMMARY OF ARGUMENT

          The common opinion that Drs. Shih, Neel, Boyd, and Birrer each offer is that

    there is no plausible molecular mechanism by which it makes biological sense8 that

    the Johnson & Johnson Talcum Powder Products at issue in this case can cause

    ovarian cancer. Yet, when asked whether known or possible carcinogens are

    constituents of the Talcum Powder Products– incredibly, they each admit that they

    have absolutely no idea.

          In other words, they don’t know what’s in it – but whatever it is – they

    somehow know it’s not biologically plausible that the association seen in the

    observational data between talcum powder and ovarian cancer “makes sense.” It

    does not take more than common-sense to conclude that these experts’ opinions are

    based on sheer speculation and amount to nothing more than ipse dixit. It is wholly

    unreasonable –and unreliable– for a molecular biologist or molecular geneticist to

    offer an opinion on the plausibility (or lack thereof) of the mechanism by which an

    alleged carcinogen may act, when the scientist does not even know the constituents

    of products that are alleged to be carcinogenic. The presence of known or possible



    8
     As discussed in more detail infra, Defendants’ proffered witnesses apply the wrong
    standard. The correct standard for biological plausibility is discussed in detail in
    PSC’s Mem. Support of Mot. To Exclude the Opinions of Defendants Epidemiology
    Experts Drs. Ballman, Merlo, Diette and Borak, filed concurrently herewith, at 66-
    69, esp., e.g., fn. 123-125 & 127. In an effort to conserve scarce judicial resources,
    this discussion is incorporated by reference as if set forth entirely herein.

                                              4
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 9 of 57 PageID: 47903




    carcinogens in Johnson & Johnson’s Talcum Powder Products provides biologic

    evidence supporting the causality of the consistent association detected in the

    observational studies.9

          These witnesses have unanimously conceded they have no opinion on, or

    knowledge of, the components of the Talcum Powder Products at issue in this case.

    This is fatal to their opinions on biological plausibility. Biologic plausibility

    addresses the basic question of “does that association make biological sense?” How

    can a scientist express a reliable opinion about the biological plausibility of whether

    a product causes an endpoint (ovarian cancer) when the scientist does not even know

    the constituents of the product at issue? Moreover, in this case, there is credible

    evidence that the Talcum Powder Products contain multiple known carcinogens,

    including asbestos, fibrous talc, nickel and chromium, each of which can and do



    9
      As the Court is well aware, the PSC alleges that there are multiple known
    carcinogens in Johnson & Johnson’s Talcum Powder Products: asbestos, fibrous talc
    (talc in an asbestiform habit), nickel and chromium. See International Agency for
    Research on Cancer. (2012). Arsenic, Metals, Fibres and Dusts, Vol 100C, A review
    of human carcinogens. In IARC, IARC Monographs on the Evaluation of
    Carcinogenic Risks to Humans. Lyon, France: World Health Organization, attached
    hereto as Exhibit I.

    In addition, there are numerous possible carcinogens in the Talcum Powder
    Products, including platy talc, cobalt, and multiple fragrance chemicals. See IARC
    (2010) Monographs on the Evaluation of Carcinogenic Risks to Humans: Volume
    93 - Carbon Black, Titanium Dioxide, and Talc. Lyon, France: International Agency
    for Research on Cancer, attached hereto as Exhibit J; see also IARC (2012);
    November 16, 2018 Expert Report of Michael M. Crowley, PhD.
                                              5
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 10 of 57 PageID:
                                  47904



  provide biologic evidence consistent with the inference that Talcum Powder

  Products can cause ovation cancer, i.e., a causal explanation for the association seen

  between these products and ovarian cancer “makes sense.”10 So, these experts are

  expressing an opinion without possessing (or ignoring) the necessary information

  that is critical to a proper foundation for their opinions.

        These experts are molecular scientists. As such, they should be expressing

  opinions based on a molecular study of whether specific constituents can cause an

  endpoint. They have not done that. Instead they have attempted to bootstrap their

  opinion to epidemiological studies even though they admit they are not

  epidemiologists.

        The opinions of these four experts have been constructed in a manner to

  attempt to avoid the reality of the causal connection between the use of Talcum

  Powder Products and ovarian cancer. The construct is built around the proverb -

  “Hear No Evil, See No Evil, Speak No Evil.” None of them have knowledge about

  what materials/constituents are in the Talcum Powder Products. As such, by turning

  a blind-eye to the fact that known carcinogens (such as asbestos and/or fibrous talc)



  10
     See the PSC’s other memoranda, filed contemporaneously herewith, addressing
  the constituents of Talcum Powder Products. Further, the PSC understands that
  Defendants plan to move to exclude each of the PSC’s experts including Drs. Longo
  and Rigler. As will be demonstrated in the PSC’s opposition to those motions, it is
  clear that Johnson & Johnson’s Talcum Powder Products contain asbestos and
  fibrous talc which are known human carcinogens.

                                              6
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 11 of 57 PageID:
                                  47905



  exist in Johnson & Johnson’s Talcum Powder Products, they can then leap to the

  litigation conclusion for which they were hired to give – that there is no causal

  connection between the use of Talcum Powder Products and ovarian cancer.

           As made clear above, Johnson & Johnson’s Talcum Powder Products contain

  known and possible carcinogens.11 The only way Defendants' experts could express

  their litigation opinions of a lack of biological plausibility was to ignore the

  constituents in Talcum Powder Products. The record shows that Defendants’ experts

  were not permitted to know, let alone assume, that asbestos and/or fibrous talc exist

  in the Talcum Powder Products, for example, because such a fact, either known or

  assumed, would totally undermine their opinions that Talcum Powder Products

  cannot cause ovarian cancer. Defendants’ experts view is myopic and as such,

  inherently unreliable, because they have been blinded to the fact that carcinogens

  have been constituents of Johnson & Johnson’s Talcum Powder products for

  decades.12

            Defendants’ experts were faced with a paradox - that they reconciled simply

  by ignoring the constituents of Talcum Powder Products. Had they known, or even

  assumed the facts, they would have precluded from offering the opinion that



  11
       See infra at 20, esp. at fns. 29-30.
  12
    See January 16, 2019 Expert Report of William E. Longo, PhD and Mark W.
  Rigler, Ph.D.

                                              7
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 12 of 57 PageID:
                                  47906



  asbestos, for example, in Talcum Powder Products cannot cause ovarian cancer

  (because it is contrary to the generally accepted scientific evidence). But not

  knowing or ignoring the facts also precludes them from offering an opinion that

  Johnson & Johnson’s Talcum Powder Products cannot cause ovarian cancer because

  their lack of knowledge of its constituents renders such an opinion unreliable.

        Moreover, while biological plausibility is one aspect of the causal relationship

  analysis that Sir Austin Bradford Hill discussed in his causation lecture13 the value

  of any assessment of plausibility in the causation analysis is limited by the science

  of the day.14 Indeed, even one of Defendants’ experts in this ligation, Dr. Christian

  Merlo, has conceded that biological plausibility is of limited importance.15

        Thus, the value of the opinions of Defendants’ four molecular biologist

  experts is marginal, considering the lack of importance of biological plausibility to

  the general causation analysis and the inherent lack of reliability of their opinions.



  13
    Sir Austin Bradford Hill, The Environment and Disease: Association or
  Causation, in 58 Proc. Royal Soc. Med. 295-300 (1965) (“Hill article”), attached as
  Exhibit K.
  14
     Id. at 298: “. . . this is a feature I am convinced we cannot demand. What is
  biologically plausible depends upon the biological knowledge of the day.”
  15
     February 25, 2019, Expert report of Christian Merlo, PhD, MPH (“Merlo Report”)
  at 43, attached hereto as Exhibit L. Dr. Merlo lists plausibility as one of the nine
  aspects of a causal relationship, as articulated by Bradford Hill, but does not discuss
  it further, instead noting: “In my discussion below, I focus on three criteria – strength
  of association, consistency of association and biologic gradient – that are the most
  relevant to my opinions and experience as an epidemiologist.”

                                             8
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 13 of 57 PageID:
                                  47907



  Their litigation-driven goal was to elevate the importance of biological plausibility

  above other Bradford Hill criteria, where it is recognized that biological plausibility

  does not have such stature, and even if it did, a proper analysis of biological

  plausibility would require knowledge of the components of the products involved.

        Defendants’ witnesses attempt to overcome the defect of not knowing the

  composition of the Talcum Powder Products by relying on epidemiology to fill the

  void. But they lack expertise in that discipline, which further taints the reliability of

  their opinions.

        While an epidemiologic assessment does not require knowledge of the

  materials comprising the substance in question, the same is not true for expert

  opinions that are ultimately directed at the molecular mechanism by which that

  substance does or does not act. It is wholly unreasonable – and unreliable – for a

  molecular biologist or molecular geneticist to offer an opinion on the plausibility (or

  lack thereof) of the mechanism by which an alleged carcinogen acts, when the expert

  has not even identified the carcinogens or possible carcinogens in question.

  Moreover, to rely on epidemiology, the witness must have expertise in the discipline.

  These experts do not.

        There are certain additional gaps in the methods and reliability of the opinions

  of these witnesses, which are unique to each witness and addressed more fulsomely

  below.


                                             9
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 14 of 57 PageID:
                                  47908



         Finally, as to Dr. Shih, he also seeks to utilize a “Study” that he is in the

  process of conducting to further support his opinions.16 However, this “Study” is in

  the interim stages, and as will be discussed in Section IV.D. of this Memorandum,

  infra., his opinions related to the Study are unreliable and therefore should be

  excluded.

  III.   LEGAL STANDARD

         The PSC incorporates as if set forth in its entirety the legal standard set forth

  in its Omnibus Brief Regarding Daubert Legal Standard and Scientific Principles

  for Assessing General Causation (“Omnibus Brief”) as supplemented herein.

  IV.    ARGUMENT

         A.   THE OPINIONS OF DRS. SHIH, NEEL, BOYD AND BIRRER
              RELATING TO BIOLOGICAL PLAUSIBILITY SHOULD BE
              EXCLUDED BECAUSE THESE EXPERTS EXPRESSED THEIR
              OPINIONS WITHOUT HAVING ANY INFORMATION ABOUT
              THE CONSTITUENTS OF TALCUM POWDER PRODUCTS,
              PARTICULARLY WHETHER THEY CONTAIN KNOWN
              CARCINOGENS

         The first, and primary, reason why the opinions of Drs. Shih, Neel, Boyd and

  Birrer are unreliable is that they offer their opinions about the biological inertness of

  Johnson & Johnson’s Talcum Powder Products, despite having no idea what

  constituents are found in those products.



  16
    Dr. Shih has attached his incomplete Study to his Expert Report in this case an
  apparent effort to bolster his opinions.

                                              10
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 15 of 57 PageID:
                                  47909



           As a preliminary matter, it is important to be clear about what “biologic

  plausibility” means within the Bradford Hill guidelines. It is not “proof of

  mechanism” as these witnesses suppose. Rather, this Hill aspect—which Hill stated

  need not be present for a causal inference to be made—allows for an assessment of

  the biologic evidence to see whether it “makes sense” that the association that is seen

  is indeed causal.17

           For these molecular scientist to express an opinion regarding the nature of the

  Talcum Powder Products, they must first understand the composition of the product

  to determine whether it is biologically plausible. Their area of science is not like

  epidemiology, which is a study of population-level data, but one of composition –

  the chemicals and elements that make-up the agent. Thus, while in epidemiology it

  may not be necessary to know or have an opinion about the molecular composition

  of a putative causative agent to establish a causal association, because all that is

  involved is an analysis of population reports, that indulgence does not apply to the

  opinions of molecular biologists or molecular geneticists.

           In other words, it is entirely appropriate for a scientist to apply talc or Talcum

  Powder Products to tissue cultures without knowing the molecular composition of

  the talc, and then to offer an opinion on biological activity. Similarly, it is entirely

  appropriate for a scientist either to form an opinion or to make an explicit assumption

  17
       See fn. 8, supra. and the PSC’s Omnibus Brief at II (F), page 34.

                                               11
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 16 of 57 PageID:
                                  47910



  about whether Talcum Powder Products contain, for example, asbestos, fibrous talc,

  or heavy metals, and then to offer an opinion on their biological activity. What is

  not appropriate is to be agnostic to the composition of Talcum Powder Products with

  respect to known carcinogens. For these experts to express a causation opinion that

  the Talcum Powder Products are inert and cannot cause cancer, regardless of what

  materials might or might not be in them, is unsupported and unreliable. While these

  experts do not know what the constituent substances are in Talcum Powder Products,

  they express with “reasonable scientific certainty” that whatever those substances

  are, at a molecular level, they cannot cause cancer. This is a wholly unreliable

  opinion that should be excluded.

           Without grounding in either experiment or generally-accepted scientific

  knowledge, these opinions are no more than the ipse dixit of these witnesses and

  should be excluded on those grounds. While Defendants’ experts’ training,

  background, and experience might enable them to assess the strength or weaknesses

  of experimental results, these experts do not possess what Dr. Shih himself said is

  “very important. . . to answer whether talc is – is causal or not.”18

                 1.    Dr. Neel’s Opinions About Biological Plausibility are Not
                       Grounded in Sound Science




  18
       Shih Dep., at 67:10–68:1.

                                            12
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 17 of 57 PageID:
                                  47911



           Dr. Neel testified that he is not a geologist and has no opinion on the

  composition of Talcum Powder Products in this case:

           Q.    So you have no knowledge one way or the other whether fibers
                 occur in talcum powder, and if so, whether there would be any
                 health hazard as a result?

           A.    . . . I am not a mineralogist. I am not a geologist. I have no
                  comment on the composition of talc today or prior to today, like
                  in 2001.19

           Dr. Neel’s ignorance of the constituents of Talcum Powder Products is fatal

  to his opinion20 that the products cannot cause ovarian cancer. As a result, Dr. Neel’s

  opinion is unreliable. As an illustration, if Talcum Powder Products contain asbestos

  and/or fibrous talc, and those materials can cause ovarian cancer, then Talcum

  Powder Products containing those materials can also cause ovarian cancer. In

  essence, Dr. Neel is expressing his opinion in the abstract without regard to whether

  known or possible carcinogens are in the products. Not knowing the constituents of

  the product precludes him from providing a reliable opinion about whether the

  constituents in Talcum Powder Products can cause ovarian cancer.




  19
       Neel Dep., at 308:4-18.
  20
    See, e.g., Neel Report, at 28 (“The plaintiffs’ experts’ causation theories do not
  comport with what we know about carcinogenesis generally or the development of
  ovarian cancer specifically; nor do they have sufficient support from
  epidemiological research.”).

                                             13
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 18 of 57 PageID:
                                  47912



           Dr. Neel is indisputably without an opinion on whether asbestos and/or

  fibrous talc are found in Talcum Powder Products. In addition to the language

  quoted above, Dr. Neel testified that regarding the experiments in Dr. Mossman’s

  paper: “Yes, they claim that it’s non-fibrous talc. But again, I’m not an expert in

  mineralogy or geology. So I can’t comment on the quality of their evaluation. But

  I will say that it’s non-fibrous talc, according to the paper.”21 He also testified:

           Q.     And even if Johnson & Johnson’s Baby Powder and Shower to
                  Shower have – are shown to contain asbestos, that was –
                  reviewing that evidence and that data were not important?

           A.     No, because the issue is whether there is any compelling
                  scientific evidence that Johnson & Johnson’s products, when
                  applied perineally, give rise to an increased incidence of ovarian
                  cancer, and/or whether there was any evidence that Johnson &
                  Johnson products, when applied in experimental animals have
                  any evidence of causing pre- or neoplastic conditions of the
                  ovaries or fallopian tubes. That was the issue that I
                  considered in issuing my report. And therefore, the issue is
                  what’s – what the Johnson & Johnson products do, not whether
                  asbestos is involved in ovarian cancer.22

           There is strong evidence – discussed elsewhere in the PSC’s experts’ reports

  and Memoranda the PSC is filing in these Daubert proceedings23 – revealing that

  Johnson & Johnson products do contain asbestos, fibrous talc, and other known or

  possible carcinogens. Evidence of the presence of these carcinogenic substances


  21
       Neel Dep., at 398:4-17 (emphasis added).
  22
       Neel Dep., at 49:19–50:17.
  23
       See fn. 9, supra.

                                              14
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 19 of 57 PageID:
                                  47913



  provide additional biologic evidence that the association observed between talcum

  powder products and ovarian cancer is causal – but went wholly unevaluated by Dr.

  Neel.

          Rather than doing the comprehensive review of the whole products that is

  required, Dr. Neel did “only a very limited amount of review” – and even that was

  only as to asbestos. As to fibrous talc, a carcinogen which has been shown to be

  present in 99% of the historical samples that have been tested,24 Dr. Neel did not

  recall doing any review:

          Q.    You also reviewed the IARC monograph in 2012, correct?

          A.    Which one is that?

          Q.    That’s the one related to asbestos.

          A.   I looked at that very cursorily. I really didn’t have the time
               to do an exhaustive study of asbestos and ovarian cancer. I
               looked at it cursorily. And several other papers.

                                      *      *        *

          Q.   Did you do any comprehensive review on fibers and particles
               and their role in carcinogenesis?

          A.    No.

          Q.    Did you do any literature review on asbestos?

          A.   Only a very limited amount of review of asbestos in the
               context of ovarian cancer.
  24
    See January 15, 2019, Expert report of William E. Longo, PhD & Mark W, Rigler,
  PhD, at 8.

                                            15
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 20 of 57 PageID:
                                  47914




           Q.    Did you do any review on fibrous talc?

           A.    Not that I recall. Only in the context of it might have been
                 mentioned in some of the papers that I reviewed.

           Q.    What is fibrous talc?

           A.    I can’t describe. I’m not a geologist. I’m a cancer biologist. 25

           Having explicitly failed to consider whether Talcum Powder Products contain

  materials that can cause ovarian cancer, Dr. Neel’s opinion is unreliable under

  Daubert and its progeny and should be excluded in its entirety.

                 2.    Dr. Shih’s Opinions About Biological Plausibility are Not
                       Grounded in Sound Science

           The same problem that render Dr. Neel’s opinions as unreliable regarding a

  lack of knowledge about the composition of Talcum Powder Products, likewise

  undermine the opinions of Dr. Shih that there is no biological plausibility that

  Talcum Powder Products cause ovarian cancer. Dr. Shih also explicitly failed to

  consider the composition of the Talcum Powder Products and whether they contain

  known carcinogens, such as asbestos and /or fibrous talc. Dr. Shih was particularly

  evasive in “answering” questions about this subject:

           Q.    Do you consider you’re an expert in talcum powder products?

           A.    Could you be more specific for the question?

           Q.    Are you familiar with talcum powder products?
  25
       Neel Dep., at 49:9-18 and 98:9–99:2 (emphasis added).

                                             16
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 21 of 57 PageID:
                                  47915




           A.    What do you mean, “familiar with”?

           Q.    Do you know what is in, for example, bottles of Johnson &
                 Johnson talcum powder?

           A.    I think you have several questions in a stream. Could you –
                 might go by steps, your question, one by one by one, so I can
                 answer your question more effectively.

           Q.    Do you know what the constituent parts of Johnson &
                 Johnson’s talcum powder is or are?

           A.    You mean the Johnson & Johnson’s powder in the market?

           Q.    Yes.

           A.    Or in – back to ten years ago, 20 years ago, 30 years ago?
                 What do you mean?

           Q.    Today.

           A.    Today, I did not see any Johnson & Johnson’s powder. 26

           Likewise, Dr. Shih refused to answer questions about the chemical structures

  of talc and asbestos, admitting that such knowledge is outside his field of expertise:

           Q.    Doctor, is there a difference in your mind between the chemical
                 structure of talc and asbestos or the structural structure?

           A.    Structure of the – I’m not a mineralogist. 27




  26
       Shih Dep., at 54:20 – 56:3 (objections omitted, emphasis added).
  27
       Shih Dep., at 250:7-17 (objection omitted). See, e.g., id. at 54:4-19.

                                              17
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 22 of 57 PageID:
                                  47916



           Dr. Shih also had no opinion about whether asbestos or fibrous talc are present

  in Johnson & Johnson’s Talcum Powder Products:

           Q.    Okay. Doctor, do you have an opinion on whether the talcum
                 powder products that we are discussing in this case contain
                 asbestos?

           A.    I don’t know.

           Q.    Okay. Do you have an opinion as to whether the talcum powder
                 products at issue in this case ever contained asbestos?

           A.    I don’t know.

           Q.    Do you have an opinion on whether the talcum powder products
                 at issue in this case contain fibrous talc also known as talc in an
                 asbestiform habit?

           A.    This is beyond my expertise and you should ask mineralogist
                 and a toxicologist, geologist.

           Q.    Does that – I’m sorry. Does that mean you don’t have an
                 opinion?

           A.    I already answered my question.

           Q.   Okay. Do you have an opinion on whether the talcum powder
                products at issue in this case contain – ever contained fibrous
                talc, also known as talc in an asbestiform habit?

           A.    Same answer to that previous question.28

  And Dr. Shih had no opinion about whether those materials can cause cancer:

           Q.    Do you have an opinion on whether asbestos is a known
                 carcinogen?

  28
       Shih Dep., at 400:10–401:23 (objections omitted, emphasis added).

                                             18
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 23 of 57 PageID:
                                  47917



           A.    I did not study asbestos.

           Q.    Do you have an opinion on whether fibrous talc is a known
                 carcinogen?

           A.    I did not study it either.29

           As a result, Dr. Shih’s litigation opinion is completely unreliable. If asbestos

  and/or fibrous talc can cause ovarian cancer (and Dr. Shih has no opinion on whether

  they do), and if asbestos and/or fibrous talc are present in Defendants’ Talcum

  Powder Products (and Dr. Shih has no opinion on whether they are), then it stands

  to reason that Defendants’ Talcum Powder Products can cause ovarian cancer. In

  that context, there is simply no reliable basis for Dr. Shih to conclude that

  Defendants’ Talcum Powder Products cannot cause ovarian cancer when he testified

  he had not studied the subject, at all.

           However, having been painted into this corner, Dr. Shih then attempted to

  rehabilitate himself by testifying that he did have an opinion on these issues that he

  had not studied. Having just been asked if asbestos is a known carcinogen and

  testifying in response that he “did not study asbestos” and having been asked about

  fibrous talc and testifying that “I did not study it either,” Dr. Shih went on to testify

  that in his opinion, asbestos and/or fibrous talc are not carcinogenic for ovarian

  cancer, after all:



  29
       Id. at 402:1-10 (objection omitted, emphasis added).

                                                19
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 24 of 57 PageID:
                                  47918



           Q.    Do you have an opinion on whether asbestos can cause ovarian
                 cancer?

           A.    There is no credible science and cogent evidence. If you have
                 one, please show it to me.

           Q.    Do you have an opinion on whether fibrous talc, also known as
                 talc in an asbestiform habit, can cause ovarian cancer?

           A.    You asked me several times.

           Q.     No.

           A.    Same answer.30

           It is the epitome of the “Hear No Evil, See No evil, Speak No Evil” approach:

  Dr. Shih claims no knowledge as to whether asbestos and/or fibrous talc is

  carcinogenic because he “did not study” them, but then (having not studied them)

  asserts that there is no “cogent evidence” that they can cause ovarian cancer. Of

  course, someone who doesn’t study them is not going to be aware of the IARC

  monographs31 classifying both asbestos and fibrous talc as Group I carcinogens for

  which there is a causal connection with ovarian cancer.32

           This is not the reliable, methodical testimony of an expert. It is pure, fact-free

  conclusory advocacy without any methodology to support the testimony. As Judge

  Learned Hand wrote nearly a century ago, “Argument is argument, whether in the


  30
       Shih Dep., at 402:11–403:4 (objections omitted).
  31
       IARC 2012.
  32
       IARC 2010.
                                               20
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 25 of 57 PageID:
                                  47919



  [witness] box or at the bar, and its proper place is the last.” Nichols v. Universal

  Pictures Corp., 45 F.2d 119 (2d Cir. 1930). Accordingly, Dr. Shih should be

  precluded entirely from testifying in this case.

               3.     Dr. Boyd’s Opinions About Biological Plausibility are Not
                      Grounded in Sound Science

        The same flaws regarding composition, which undermine the opinions of Dr.

  Neel and Dr. Shih, likewise undermine those of Dr. Boyd: he too has failed to

  consider whether known carcinogens are constituents of Johnson & Johnson’s

  Talcum Powder Products. As a result, his ipse dixit opinion that those products are

  inert and harmless is unreliable and should be excluded:

        Q.     Have you ever studied the effect of asbestos in the human body?

        A.     No.

        Q.     Do you have an opinion as to whether or not there’s asbestos
               present in any Johnson & Johnson talcum powder product?

        A.     Could you please repeat the question?

        Q.     Do you have an opinion as to whether or not there is asbestos
               present in any Johnson & Johnson talcum powder product?

        A.     No.

        Q.     Do you have an opinion as to whether or not there is any fibrous
               talc present in any Johnson & Johnson talcum powder?

        A.     Again, if we’re referring to Johnson’s baby powder, the answer
               would be no.

        Q.     Do you know if there are any other suspected carcinogens known
               to be within the fragrant chemicals that can be found in Johnson
               & Johnson baby powder – or talcum powder?
                                            21
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 26 of 57 PageID:
                                  47920



           A.    I have no opinion.33

           Yet, having testified that he, in fact, really did not know the constituents of

  Defendants’ Talcum Powder Products, specifically whether they contained asbestos

  or fibrous talc or other suspected carcinogens, when asked if he would change his

  opinion if he knew of the presence of carcinogenic ingredients, Dr. Boyd said such

  information would not change his opinions:

                 Q.     If there were asbestos in Johnson & Johnson’s talcum
                        powder, would that change any of your opinions that you
                        had formulated within your expert report?

                 A.     My opinions are based on Johnson’s baby powder, the use
                        of Johnson’s baby powder.

                                           *        *   *

                 Q.     Okay. Do you agree with Dr. Roberta Ness and Carrie
                        Cottreau when they describe asbestos as an additional risk
                        factor for ovarian cancer?

                 A.     Well, if I’m not offering an opinion, I’m not going to offer
                        an opinion on someone else’s opinion. 34

           Dr. Boyd’s admitted failure to “study[] the effect of asbestos on the human

  body” did not prevent him from asserting it has no link to inflammation or ovarian

  cancer, in contravention to peer-reviewed, published articles:

           Q.    Okay. So now they state, “Ovarian cancer has been linked to
                 several events and conditions which are related to inflammation
                 and repair, including incessant ovulation, endometriosis,
                 exposure to talc and asbestos, and in some cases pelvic
  33
       Boyd Dep., at 75:21–76:24 (objections omitted, emphasis added).
  34
       Id. at 78:13-19, 193:5-19 (colloquy omitted, emphasis added).

                                               22
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 27 of 57 PageID:
                                  47921



                inflammatory disease.” Do you disagree that the ovarian cancer
                has been linked to several events and conditions which are
                related to inflammation?

          A.    It depends.

          Q.    Upon?

          A.    What type of inflammation and in what context. What type of
                ovarian cancer…35

  But when asked about what type of ovarian cancer it depended upon, Dr. Boyd could

  not actually say:

          Q.    Can you list for us today as you sit here the different types of
                ovarian cancer?

          A.    Broadly speaking.

          Q.    Specifically speaking?

          A.    Well, that’s an impossible question to answer. Are you talking
                about histologic subtypes, or are you talking about epithelial
                ovarian cancers versus sex cord stromal tumors and germ cell
                tumors? I mean, what –

          Q.    Well, the first – the last ones you described are different forms
                of histologic subtypes, correct? So to make it easy for you, one
                you're –

          A.    You don’t need to make it easy for me. I’m pretty familiar with
                the subtypes of ovarian cancer.

          Q.    Okay. Which form of ovarian cancer has not been linked to
                chronic inflammation?

          A.    That’s frankly a ridiculous question.
  35
       Boyd Dep., at 211:20–212:12 (emphasis added).

                                            23
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 28 of 57 PageID:
                                  47922




           Q.    Is that so? Can I assume that you can’t answer that?

           A.    I did answer.

           Q.    Do you know the answer to it?

           A.    I’m saying it’s impossible to answer a ridiculous question, in my
                 mind. 36

           Dr. Boyd failed to “study[] the effect of asbestos on the human body,” failed

  to consider whether the presence of a known carcinogen like asbestos in Johnson &

  Johnson’s Talcum Powder Products could make them carcinogenic, but then

  suddenly did know enough about asbestos to deny that it is linked with ovarian

  cancer and inflammation. Such opinion testimony in the presence of a plethora of

  peer review published articles in scientific journals to the contrary clearly

  demonstrates the lack of reliability of his opinions.37

           This is not the methodical, reliable testimony of an expert witness; it is the

  opinion of a zealous partisan being paid $1,200 an hour for his testimony.38 As a

  result, and as with Drs. Neel and Shih, Dr. Boyd’s failure to consider whether known

  carcinogens may be constituents of Defendant’s Products means that his opinions



  36
       Boyd Dep., at 213:2–214:19 (colloquy and objection omitted, emphasis added).
  37
       IARC Monograph 100c, at 219, 253-257.
  38
    Boyd Dep., at 18:1-3, 16-19 (“Q. And you’re charging $1,200 per hour for
  deposition and other testimony? A. Yes. . . . Q. Okay. When did you start charging
  $1,200 an hour? A. Well, at the beginning of this proceeding.”).

                                             24
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 29 of 57 PageID:
                                  47923



  regarding the carcinogenicity of those products are neither reliable nor the product

  of a sound methodology, and therefore must be excluded in their entirety under

  Daubert and its progeny.

                          4.   Dr. Birrer’s Opinions About Biological Plausibility are
                               Not Grounded in Sound Science

           The same defect that undermine the opinions of Drs. Neel, Shih, and Boyd,

  regarding absence of knowledge of the constituent ingredients of the Talcum Powder

  Products, likewise undermine those of Dr. Birrer: he too has failed to consider

  whether known or possible carcinogens are or are not components of Johnson &

  Johnson’s Talcum Powder Products. Dr. Birrer fails to meet Daubert standards for

  any opinions that he might offer relating to the presence or role of asbestos, fibrous

  talc, or any other components of talcum powder products and their association with

  ovarian cancer. As a result, his opinion regarding whether the Talcum Powder

  Products are inert and harmless is unreliable and should be excluded.

           Dr. Birrer is not an expert in asbestos: “Well, as I said, I’m not a[n] asbestos

  expert”39; “I’m not going to go down the line of being an expert in asbestos.”40

           Similarly, he is not an expert on mechanisms by which asbestos causes cancer:

                  Q.      What’s your understanding of the mechanism by which
                          asbestos causes cancer?


  39
       Boyd Dep., at 71:3-4.
  40
       Id. at 54:15-16.

                                              25
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 30 of 57 PageID:
                                  47924



                A.    Again, I’m not necessarily an expert on this41
           Moreover, Dr. Birrer “wasn’t asked to evaluate the role of asbestos in ovarian

  cancer”42 hence he offers no opinions regarding asbestos, fibrous talc, heavy metals,

  fragrance chemicals, or any other components of Johnson’s talcum powder products

  in his expert report.

           Dr. Birrer’s admitted ignorance about asbestos per se extends to lacking even

  basic knowledge of the significance of particles and fibers, a key element in

  understanding the biological action of minerals like talc and asbestos. (“Q. Do you

  know what fibrous talc is? A. I’m not sure I can really define it.”)43; and (“Q. Is it

  important whether the substance in Johnson’s baby powder and Shower-to-Shower

  is in particulate form or in fiber form? A. I don’t know.”).44

           The absence of a reliable methodology underlying his opinions is readily

  apparent: Dr. Birrer did not perform a comprehensive literature review for asbestos

  and ovarian cancer, fibrous talc and ovarian cancer, heavy metals and ovarian cancer,

  or fragrance chemicals and ovarian cancer.45 He is not aware of an IARC Monograph




  41
       Id. at 299:23-24.
  42
       Birrer Dep., at 57:11-12.
  43
       Id, at 262:3-4
  44
       Id. at 56:2 –57:3.
  45
       Id. at 107:17-24, 108:14-21.

                                             26
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 31 of 57 PageID:
                                  47925



  covering talc containing asbestos or asbestiform fibers,46 nor did he look at the IARC

  Monograph sections on nickel, chromium, or cobalt.47 He was unaware of Dr.

  Michael Crowley’s expert report on fragrance chemicals, and consequently did not

  read the report.48

           Dr. Birrer also lacks expertise and knowledge regarding the composition of

  Johnson’s talcum powder products:

           A.    But in terms of the compositional analysis of talcum powder, that
                 is not within the area of my expertise, and the various forms of
                 asbestos in talc in terms of minerology is not something I’ve
                 spent time on.

                                        *      *      *

           Q.    And what is contained in the Johnson’s baby powder, to your
                 understanding?

           A.    Talc. And I know that’s an issue that’s coming up in terms of are
                 there other things. I mean, clearly there are other things that – the
                 product smell nice, so there must be some fragrance…But I
                 don’t know of any – first of all – that’s not my area of
                 expertise…49




  46
    Id. at 69:15-19 (“Q. [T]here’s a different IARC monograph published in 2012 that
  would cover talc containing asbestos or talc containing asbestiform fibers, correct?
  A. I don’t think I’ve seen that.”); see IARC Monograph 100c (2012).
  47
       Birrer Dep. at 70:17-19.
  48
       Id. at 87:21-88:12.
  49
       Birrer Dep., at 57:15-19, 84:5-18 (emphasis added to both).

                                              27
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 32 of 57 PageID:
                                  47926



        Dr. Birrer’s opinions on the issue of biological plausibility should be excluded

  since he lacks fundamental information regarding the constituents of the Talcum

  Powder Products or whether those constituents can cause ovarian cancer.

        B.     DRS. SHIH, NEEL AND BOYD ARE NOT QUALIFIED IN
               EPIDEMIOLOGY YET EACH RENDERED OPINIONS
               REGARDING EPIDEMIOLOGICAL STUDIES IN AN
               ATTEMPT TO BOOTSTRAP THEIR UNRELIABLE OPINIONS
               THAT IT IS NOT BIOLOGICALLY PLAUSIBLE THAT
               TALCUM POWDER PRODUCTS CAN CAUSE OVARIAN
               CANCER

        Drs. Shih, Neel and Boyd are not qualified to testify regarding the strengths

  and weaknesses of epidemiological studies. Understanding that the law recognizes

  that “most arguments about an expert’s qualifications relate more to weight to be

  given the expert’s testimony than to its admissibility[,]” Holbrook v. Lykes Bros. S.S.

  Co., 80 F.3d 777, 782 (3d Cir. 1996), the law still requires that an expert witness

  have some specialized expertise on the particular subject at issue in a case in order

  to offer an opinion in that area. Pineda v. Ford Motor Co., 520 F.3d 237, 244 (3d

  Cir. 2008). Molecular scientists are typically not trained or experienced to interpret

  or rely on epidemiological studies to assess whether a substance is carcinogenic.

  Therefore, they should be required to demonstrate they possess unique expertise that

  is outside their scientific discipline, as a condition to being permitted to offer the

  opinions expressed in this case.




                                            28
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 33 of 57 PageID:
                                  47927



        In their expert reports, Drs. Shih, Neel and Boyd venture far outside their area

  of expertise to give opinions about the relative strengths and weaknesses of the

  epidemiological studies relied on by the PSC’s epidemiology experts.50 They have

  also relied, in part, on the results of the epidemiology studies – for their opinions

  about the lack of a molecular mechanism. These witnesses have bootstrapped

  epidemiology – a science beyond their areas of molecular expertise – and have relied

  on their flawed and faulty analysis to discredit the PSC’s evidence of causation.

  Accordingly, their opinions should be excluded in their entirety.

                      1.    Dr. Neel is Not an Epidemiologist, Yet Utilizes
                            Epidemiology to Attempt to Overcome the Fact That
                            His Opinions Are Unreliable Because He Has No
                            Knowledge of the Constituents of Talcum Powder
                            Products

        Dr. Neel is not an epidemiologist and did not perform an appropriate causation

  analysis in this case:

        Q.     Did you perform a Bradford Hill analysis to determine causation
               in this case?

        A.    Well, I’m not an epidemiologist. Bradford Hill criteria are
              epidemiological criteria. I did, you know, read – in the course of
              doing my research, I did read the Bradford Hill paper, and I did
              address several of the issues that Bradford Hill addressed. But,

  50
     The PSC is moving against Defendants’ epidemiologists and will be opposing
  Defendants’ motions attacking its epidemiologists. To the extent more explicit
  information is required by the Court relating to the infirmities in the opinions of
  these non-epidemiologists about epidemiology, the PSC incorporates those papers
  discussing the science of epidemiology.

                                           29
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 34 of 57 PageID:
                                  47928



                you know, as I said, my – my expertise, as I think you know, is
                primarily in the area of cancer biology.51

           Dr. Neel admitted that he has never performed a Bradford Hill analysis in his

  career as a cancer biologist.52 Further, Dr. Neel conceded that, although he “did read

  the Bradford Hill paper,” he is not an expert in epidemiology and the focus of his

  opinions was whether or not there is credible evidence that talcum powder can cause

  ovarian cancer on a cellular and molecular level.53

           His lack of training and expertise in epidemiology – including the fact that

  outside of the courtroom, he does not hold himself out to be an epidemiologist and

  has not, to date, offered a Bradford Hill analysis – did not stop Dr. Neel from relying

  on epidemiological papers in coming to his opinion in this case:

           Q.    So studies that were – would address asbestos and ovarian cancer
                 are not relevant?

           A.    Not insofar as I can tell. Because I was looking at the issue of
                 Johnson & Johnson products and/or talc as defined by the authors
                 of the papers that used these materials, and/or the authors of the
                 epidemiological studies that studied this issue on – in offering
                 my opinion.

           Q.    And you are talking about the epidemiological studies, correct?

           A.    No. I’m talking about the epidemiological studies which used
                 certain things. And then I’m talking about the bio – biological
                 studies such as they are, that used various forms of talc, whether

  51
       Neel Dep., at 104:2-15 (emphasis added).
  52
       Neel Dep. at 105:11-14.
  53
       Id. at 104:21–105:9 and 203:1-12 (emphasis added).

                                             30
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 35 of 57 PageID:
                                  47929



                 it’s Johnson – in some case it’s Johnson & Johnson products
                 directly. In other cases, talc from suppliers like – chemical
                 suppliers like Sigma. And each study is different. But the – the
                 studies that I cited in my report all used various forms of “talc”
                 and that’s what I considered in offering my opinion.

                                    *      *        *

          Q.     Are you aware of an epidemiological study that actually refers to
                 what actual product was used by the women included in the
                 study?

           A.    My recollection is several said Johnson & Johnson’s products.
                 But we’d have to go through all of the 24-case-control
                 [epidemiological] studies and three cohort [epidemiological]
                 studies that I looked at.54

          Dr. Neel’s general lack of experience evaluating epidemiological studies

  coupled with the fact that he has never performed a Bradford Hill analysis

  undermines Dr. Neel’s qualification to offer an opinion on epidemiology.

          Even worse is the fact that Dr. Neel compounded his error by then applying

  the wrong standard to the general causation aspect of his opinion. In contrast to

  Bradford Hill’s well-accepted epidemiological framework,55 Dr. Neel seeks to create

  a new standard: “But for, you know, a series of epidemiological associations which



  54
       Neel Dep., at 47:4–48:7 and 48:20–49:4 (emphasis added).
  55
    Hill article, at 299 (“What I do not believe . . . is that we can usefully lay down
  some hard-and-fast rules that must be obeyed before we accept cause and effect.
  None of my nine viewpoints can bring indisputable evidence for or against the cause-
  and-effect hypothesis and none can be required as the sine qua non.”); see also the
  PSC’s Omnibus Brief at 17.

                                               31
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 36 of 57 PageID:
                                  47930



  are conflicting and weak, the biological plausibility becomes essential.”56 This

  testimony incorrectly elevates the importance of biological plausibility, contrary to

  Bradford Hill. Dr. Neel also suggested that: “I think that the general standard for a

  cancer biologist to accept causation would require experiments in 2019. And I state

  that as an editor – a member of the editorial board of six journals, including the two

  most prominent cancer biology journals.”57

           However, not one of those journals is in epidemiology, nor is Dr. Neel a

  member of NYU’s epidemiology department.

           Unfortunately, Dr. Neel’s opinion simply reflects the biases of a career as a

  cancer biologist: it is unsurprising that he feels that his area of study is “essential”

  to determining the issue of causation. But that is not the opinion of most

  epidemiologists – including one of Defendants’ proffered experts, Dr. Merlo, who

  notes in his report that “I focus on three criteria – strength of association, consistency

  of association and biologic gradient – that are the most relevant to my opinions and

  experience as an epidemiologist.”58 Conspicuous by its absence from Dr. Merlo’s




  56
       Neel Dep., at 148:21–149:1.
  57
       Neel Dep., at 149:6-13 (emphasis added).
  58
       Merlo Report, at 43.

                                             32
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 37 of 57 PageID:
                                  47931



  list of the “most relevant” aspects of a causal relationship is the biological

  plausibility that Dr. Neel says is essential.59

        Further, it is widely accepted that far from being “essential,” biological

  plausibility – like all aspects of a causal relationship – is simply one aspect among

  many. As one of Defendants’ proffered experts in epidemiology explains about

  aspects of a causal relationship:

        [N]one is required as essential or absolutely necessary. They can
        simply help to provide a framework to guide epidemiologists to decide
        whether or not there is another more likely way of explaining the
        association, including non-causal explanations for the results of
        individual studies.60

        Regardless of whatever qualifications he may have as a cancer biologist, Dr.

  Neel’s opinion wanders far afield from that subject area. Further, he bases his

  opinion on an inaccurate understanding of epidemiology; as a result, he is not

  qualified to offer the opinion set forth in his report. As Dr. Neel admitted he is not

  an epidemiologist and does not do epidemiological work outside of the courtroom.

  As such, he is simply unqualified to offer his opinion in this case.


  59
    Indeed, Dr. Neel’s view appears to be that fellow defense expert Dr. Merlo is not
  a credible scientist because he does not require proof of mechanism to determine
  causation: “If you ask any major scientist in the United States what is the accepted
  standard for establishing causation, they will tell you a mechanism-based
  experiment. I don’t think you can find a credible scientist in the world – or in the
  United States or the world who would say otherwise.” Neel Dep., at 151:20–152:3.
  60
    Merlo Report, at 30 (emphasis added); accord, Hill article, at 299 (see fn. 44,
  supra).

                                             33
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 38 of 57 PageID:
                                  47932



                        2.     Dr. Shih is Not an Epidemiologist, Yet Utilizes
                               Epidemiology to Attempt to Overcome the Fact That
                               His Opinions Are Unreliable Because He Has No
                               Knowledge of the Constituents of Talcum Powder
                               Products

           Epidemiology is likewise a substantial basis for Dr. Shih’s opinions. He

  testified that “my opinion is based on my literature search about epidemiology.”61

  In Dr. Shih’s expert report, he discusses and criticizes various epidemiological

  studies regarding talcum powder in detail, suggesting the “epidemiological studies

  clearly fail to show an association between talcum powder exposure and women who

  develop ovarian cancer, including prospective cohort studies.”62

           Dr. Shih’s report discusses the epidemiologic literature in detail, including the

  Hazard Ratios and Confidence Intervals (HR and CI, respectively) of certain

  studies,63 yet when asked what a confidence interval is, Dr. Shih replied, “I am not

  epidemiology expert” and “you should defer those question to them”:

            Q. Do you know how, when looking at a study that has some degree
               of epidemiology in it, do you know how to interpret a confidence
               interval?



  61
       Shih Dep., at 112:9-11 (emphasis added).
  62
       Shih Expert Report, at 11.
  63
    See, Shih Expert Report, at, e.g., 12 (“there was little association between baseline
  perineal talc use and subsequent ovarian cancer (HR: 0.73, CI: 0.44, 1.2). In this
  report, douching was more common among talc users (odds ratio: 2.1, CI: 2.0, 2.3),
  and douching at baseline was associated with increased subsequent risk of ovarian
  cancer (HR: 1.8, CI: 1.2, 2.8).”)

                                              34
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 39 of 57 PageID:
                                  47933



            A. Again, I’m a cancer biologist and a gynecology pathologist. I
               review those articles that is relevant and important and – and
               related. I am not epidemiology expert. You can – you should
               defer those question to them. I can – I am here – okay. This is
               very important: My job here is served as an expert in cancer
               biology and gynecology pathology to answer whether talc is – is
               causal or not.64

           Similarly, Dr. Shih could not discuss the Bradford Hill aspects of a causal

  relationship without having the paper in front of him:

           Q.    Did you conduct an analysis in this case utilizing the Bradford
                 Hill viewpoints on causation?

           A.    Again, can I have this Brad Hill – Bradford Hill documents
                 before we can further discuss?

           Q.    . . . Do you recall reading at any time in your professional career
                 a 1965 publication by Sir Bradford Hill regarding viewpoints for
                 determining causation?

           A.    Can I see the viewpoints for our discussion?

           Q.    I just want to know if you recall seeing that paper.

           A.    I need to see the paper in order to answer your question.

           Q.    Do you recall at any time reading a published paper dealing with
                 causation and viewpoints that consisted of, for example, the
                 strength of association, analogy, biological gradient, biological
                 plausibility, analogy, experimentation, and coherence? Do you
                 recall ever seeing any document like that?

                 MS. MILLER: Objection. Compound.

                 THE WITNESS: I need to see the documents before we can
                 further discuss.



  64
       Shih Dep., at 67:10–68:1.

                                             35
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 40 of 57 PageID:
                                  47934



           Q.    Without seeing any document, you can’t recall ever reading or
                 seeing a study or publication dealing with viewpoints of
                 causation?

           A.     I saw the viewpoint, but I need to see documents to see which
                 ones specifically you refer.65

           While depositions are not a memory test per se, no expert in epidemiology

  needs to have the Bradford Hill paper in front of him or her to know whether he or

  she ever reviewed the paper. Experts who work with Bradford Hill know that without

  needing to refresh a recollection. And, an expert who cannot discuss aspects of a

  causal relationship without having the Bradford Hill paper in front of him66 is not

  qualified to speak to Bradford Hill and epidemiology principles – nor to offer an

  opinion based even in part thereon.

           At times, Dr. Shih was more candid about his lack of expertise in

  epidemiological matters:

           Q.    Okay. Sir, do you consider yourself an expert in epidemiology?

           A.    I am a cancer biologist who focus on – I understand what initiate
                 ovarian cancer, and I am also practicing gynecology pathologist.
                 And I also run – educator to train residents, pathology residents,




  65
       Shih Dep., at 56:4-58:7.
  66
       See also, Shih Dep. at, e.g., 255:15-19:
           Q.    Now, what Dr. Kane in her report was – are you familiar with
                 the Bradford Hill viewpoint of analogy?
           A.    Could you show me the Bradford Hill?

                                              36
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 41 of 57 PageID:
                                  47935



                 post-doc fellows, and the graduate students in ovarian cancer
                 research and diagnosis.67

                                        *      *     *

           Q.    And by reviewing the published literature dealing with
                 epidemiology, does that give you expertise in epidemiology?

                 MS. MILLER: Objection.

           A.    As I said, I reviewed other literatures in order to know better
                 about the issues, about the – what is the origin of ovarian cancer.
                 And it is a background in my study and also in my context.

           Dr. Shih never answered the direct question about epidemiological expertise,

  despite the fact that he testified his opinion is based upon his knowledge and

  understanding of the epidemiological literature: “my opinion is based on my

  literature search about epidemiology.” 68

           Further, this literature was significant enough that even different results from

  the slides that Dr. Shih observed would not have changed his opinion:

           Q.    Okay. And in looking at more slides is it possible that the results
                 will change that will change your opinion regarding the
                 association of chronic inflammation and the precursor lesions?

           A.    So – so my opinion as in the Exhibit 2 is not totally dependent
                 on the results. And these results can support some of the
                 important arguments. But again, my opinion will not change,
                 even there is a different result in my official publications. My
                 opinion is based on my literature search about epidemiology,



  67
       Shih Dep., at 52:11-20 and 53:11-22.
  68
       Shih Dep., at 112:9-11.

                                              37
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 42 of 57 PageID:
                                  47936



                  chronic inflammation, carcinogenesis, molecular genetics,
                  and my 20 years of experience as a scientist and pathologist.69

           This is a classic illustration of an unreliable method that is no more than a

  proffered expert’s ipse dixit. Dr. Shih literally said that his opinion wouldn’t change

  even if the results did. He is wedded to his opinion, regardless of the facts, science,

  and information. Such an opinion is not one that is scientifically reliable but

  conclusion driven.

           That error is magnified by the fact that Dr. Shih’s opinion is based in

  significant part on “my literature search about epidemiology,” despite the fact that

  Dr. Shih also testified that he had no expertise in that field.70 Accordingly, Dr. Shih’s

  entire opinion is unreliable under Daubert and its progeny and should be excluded

  on those grounds.

           But as with Dr. Neel, Dr. Shih is not one to let his lack of expertise stop him

  from offering a new standard for causation, which – like Dr. Neel – alters and

  elevated the biological plausibility aspect of causation (which is one aspect among

  many of Bradford Hill, not one of which is required) into an absolute and singular

  requirement for an established molecular mechanism in order to show causation:

  “any cancer biologist will agree that you need to see the genetic mutation in order to



  69
       Id. at 111:2 –112:14 (emphasis added).
  70
       Id. at 67:17-18.

                                             38
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 43 of 57 PageID:
                                  47937



  establish [a] causal relationship.”71 There is no basis in law or epidemiological

  science for adding this requirement; to the contrary, as discussed above, both

  Bradford Hill and, as set forth above, one of Defendants’ own proffered

  epidemiological experts agree that no one aspect of a causal relationship is

  definitive.

           Not only is biological plausibility not necessary to show a causal relationship,

  but biological plausibility is not even one of the more important aspects.72 For this

  additional reason, Dr. Shih’s opinion should be excluded in its entirety.

                          3.   Dr. Boyd Is Not an Epidemiologist, Yet Utilizes
                               Epidemiology to Attempt to Overcome the Fact That
                               His Opinions Are Unreliable Because He Has No
                               Knowledge of the Constituents of Talcum Powder
                               Products

           The same defects render Dr. Boyd’s opinions as unreliable. Dr. Boyd also

  testified that although he had some understanding of epidemiology at a basic level,

  he is not an expert in that field:




  71
       Id. at 62:17-23.
  72
    See, e.g., Merlo Report, at 43, and passim by its absence; plausibility is mentioned
  only twice in the entire report – without discussion – and not included in the “most
  relevant” aspects; accord, November 16, 2018, report of Jack Siemiatycki, Ph.D.,
  M.Sc. (“Siemiatycki Report”) at 64-66, attached hereto as Exhibit M (discussing
  biological plausibility as one of several “Moderately important aspects” and noting
  the presence of asbestos, asbestiform talc, and heavy metals in Talcum Powder
  Products).

                                              39
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 44 of 57 PageID:
                                  47938



                 Q.    Would you consider yourself an expert in the
                       epidemiology of ovarian cancer and its associated risk
                       factors?

                 A.    Again, a difficult question to answer. I would not consider
                       myself an expert. I would say that I’m familiar with some
                       of the basic concepts of epidemiologic aspects of ovarian
                       cancer.73

  And it was not a difficult question, as Dr. Boyd’s later testimony on that subject

  reveals:

                  Q.    If you’re not understanding what the epidemiological
                        principles may be, would you defer to an epidemiologist?

                  A.    I might defer to anyone on any given day about any given
                        topic that had to do with a field of inquiry in which I’m
                        not an expert.

                  Q.   Okay. Are you an expert in the epidemiological principle of
                       effect modification?

                   A. No.
                                           *        *   *

                  Q.   Okay.    Has your research ever focused on the
                       epidemiology regarding chronic inflammation and the
                       development of cancer?

                  A.    No. 74

           As with Dr. Neel and Dr. Shih, Dr. Boyd did not let his lack of expertise in

  epidemiology prevent him from imposing a new elevated standard of causation – in


  73
       Boyd Dep., at 52:19–53:3 (emphasis added, objection omitted).
  74
       Id. at 54:4-18; 82:13-17 (objections omitted, emphasis added).

                                               40
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 45 of 57 PageID:
                                  47939



  Dr. Boyd’s view, “causal association” is an oxymoron. Notwithstanding the success

  of epidemiology in finding causation unknown to the biological science of the day,

  from fetid water causing cholera to tobacco smoke causing lung cancer and heart

  disease, in Dr. Boyd’s opinion, epidemiological studies are incapable of showing

  causation:

        Q.     Has the causal association between DES and clear cell adeno-
               carcinoma ever been established in a cohort observational study?

        A.     Well, first of all, you’re using the words “causal” and
               “association” together, which in my mind are different
               concepts. As I believe I suggested before, in my mind,
               epidemiologic studies, whether they be case-control or cohort
               studies, are typically relied upon to suggest associations
               leading to hypotheses that may be further tested regarding
               causation. So juxtaposing “association” and “causation” in the
               [same] sentence is, in my mind, inappropriate.

        Q.     Has the causal relationship between DES and clear cell adeno-
               carcinoma ever been established in a cohort observational study?

               MS. MILLER: Objection. It’s a misleading question.

               THE WITNESS: I would say no because – for the primary
               reason that the – the events were extraordinarily rare, and DES
               was on the market for pregnancy support for a relatively short
               period of time, late ’40s until 1971. It would be impossible to do
               such a study, in my mind, and have it significantly powered;
               hence the reliance on animal models over the years to provide
               much more rigorous evidence of causality with respect to DES
               and carcinogenicity.

        Q.     In fact, the initial association between DES and clear cell
               carcinoma – adenocarcinoma in the offspring of women who
               took it, the drug, were established in case-control studies
               initially, correct?
                                           41
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 46 of 57 PageID:
                                  47940




           A.    I’m of the – I’m aware of the paper that I referenced earlier as
                 being the first suggestion that there was an association.75

  But when faced with questions he did not want to answer, Dr. Boyd remembered

  that he is not, in fact, an expert in epidemiology:

           Q.     Would you agree it would be inaccurate for anyone to say that
                  causation cannot be established for the use of case-control
                  studies?

           A.    Several negatives in there. Could you repeat the
                 question, please?

           Q.    Would you agree it would be inaccurate for one to say that a
                 causal association between a substance or a drug and the
                 development of cancer cannot be established through case-
                 controlled, observational epidemiology?

           A.    Well, first, I’m not an expert in epidemiology and
                 the – I’ll stop there.76

  And yet while being “not an expert in epidemiology” prevented Dr. Boyd from

  answering questions about case-control studies, it did not stop Dr. Boyd from

  opining on the epidemiological data associated with perineal talc use:

           Q.    Doctor, sitting here today in 2019, in addition to age over 45, no
                 tubal ligation, no breastfeeding, no live births, oral contraceptive
                 use, Jewish ethnicity, family history of ovarian cancer, early
                 onset of breast cancer, would you add long-term genital talcum
                 powder to the list of risk factors for the development of cancer,
                 ovarian cancer?


  75
       Id. at 123:4–125:1.
  76
       Id. at 125:2-21 (emphasis added, objection omitted).

                                              42
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 47 of 57 PageID:
                                  47941



           A.     No.

           Q.     And why is that?

           A.     It’s twofold. At best, the epidemiologic association is quite
                  weak, and no biological plausibility.77

           This is completely improper. A witness cannot avoid those questions he

  dislikes claiming he’s not an expert in the field of the question, but then answer other

  questions and assert expertise in the same field. Even if, at a Daubert hearing, Dr.

  Boyd were to change his mind again, and decide that he is actually an expert in

  epidemiology after all, the PSC’s have been denied the opportunity to examine the

  full extent of Dr. Boyd’s opinion on the issue, and at a minimum would have to be

  allowed to re-take Dr. Boyd’s deposition and re-brief the Daubert issue.

           Further, as illustrated above, Dr. Boyd’s belief that “the epidemiologic

  association is quite weak” is integral to his opinion as a whole. As such, it is not

  severable from the subject matter he claims to be expert in, “many years” of

  “molecular genetic and genetic research.”78 Accordingly, the appropriate remedy is

  instead to exclude Dr. Boyd’s testimony in its entirety.




  77
       Id. at 144:7-20 (emphasis added).
  78
       Id. at 83:5-7.

                                              43
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 48 of 57 PageID:
                                  47942



           C.      DR. BOYD HAS NO QUALIFIED OPINION ON TALC
                   MIGRATION

           Dr. Boyd’s expert report makes several assertions about the issue of talcum

  powder migrating from the perineum to the ovaries. For example, in his report, Dr.

  Boyd asserts that “the evidence that any talc can reach the ovaries from external

  perineal use is weak”79 and that “the same mechanisms of expulsion of talc from

  areas of the female reproductive tract distal to the ovaries (vagina, cervix, uterus,

  fallopian tubes) should also prevent talc from otherwise migrating–like a salmon

  upstream–through this wash of bodily fluids, eventually reaching the ovaries.”80

           However, Dr. Boyd testified at deposition that he is not an expert on the issue

  of migration of talcum powder to the ovaries and does not intend to offer an opinion

  in that area:

           Q.      Dr. Boyd, do you intend to offer an opinion as to whether or not
                   talc powder particles can migrate to the ovaries?

           A.      No.

                                      *     *        *

           Q.      And are you an expert in the migration of external particles from
                   the environment to the vagina to the fallopian tubes and/or
                   ovaries?




  79
       Boyd Report, at 4.
  80
       Id. at 5.

                                                44
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 49 of 57 PageID:
                                  47943



           A.     No.81

           Accordingly, he should be precluded from testifying regarding whether

  talcum powder can migrate to the ovaries.

                 D.       DR. SHIH SHOULD NOT BE PERMITTED TO EXPRESS
                          OPINIONS BASED ON HIS INCOMPLETE INTERIM
                          “STUDY REPORT”

           Dr. Shih is in the process of conducting a histopathological study entitled,

  ‘Study Report to Determine Whether Chronic Inflammation Causes Ovarian

  Cancer’82 (“Study”), the hypothesis of which is:

                  if ovarian cancer development is caused by chronic
                  inflammation from various etiologies, one should observe at the
                  human tissue level that the very early lesions of ovarian cancer,
                  i.e., ovarian cancer precursors (before ovarian cancer arises),
                  should be accompanied by chronic inflammation in close
                  geographical proximity to the precursor lesions. 83

           The Study is not complete and has not been submitted for publication or peer

  review.84 Dr. Shih attached a preliminary draft interim report from the Study to his




  81
       Boyd Dep., at 111:4-7 and 253:13-17 (emphasis added).
  82
    See “Study Report to Determine Whether Chronic Inflammation Causes Ovarian
  Cancer,” attached to Exhibit F at page 24?
  83
       Shih Study Report attached to Exhibit F at 24, 1st full paragraph.
  84
    Shih Dep., at 78: 6-8 (Study Report is incomplete, has not been submitted for
  publication and, therefore, has not undergone peer-review as of the time of Dr.
  Shih’s deposition on March 26, 2019).

                                              45
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 50 of 57 PageID:
                                  47944



  Rule 26 Expert Report.85 Notwithstanding the fact that the Study is not yet finished,

  Dr. Shih relies on it to opine that “…chronic inflammation observed in ovarian

  cancer is most likely a result of cancer, not the cause.”86 It is not surprising that Dr.

  Shih’s Expert Report was not submitted for publication; Expert Reports often are

  not. But what is surprising in that in his Expert Report, Dr. Shih describes his Study

  Report as, “the final answer” on inflammation in cancer initiation and progression.87

           Dr. Shih has put the cart-before-the-horse by relying on a Study that he has

  not yet finished. A hypothesis is an educated guess, it is not an answer and cannot

  provide the foundation for an expert opinion under Daubert. See Colon v. Abbott

  Labs., 397 F.Supp.2d 405, 415 (E.D.N.Y. 2005) (excluding expert’s opinion as

  unreliable because it was based on a hypothesis from an incomplete study). Dr. Shih

  should be precluded from testifying about the Study and his opinions based on it

  because:

           1.    it is neither final nor complete;

           2.    it has no written methodology; and,

           3.    it does not include contemporaneous notes (which, given Dr.
                 Shih’s inability to remember at deposition basic facts like
                 whether he was the person who wrote the numbers on the

  85
    See Expert Report, at 15 (“My recent study, which is included in full at the end of
  this report, offers significant support….”) – except, as discussed in the main text
  infra, it is both interim and incomplete. Dr. Shih’s entire Expert Report.
  86
       See Shih Expert Report at 15, 1st full paragraph.
  87
       Shih Expert Report, at 28.

                                              46
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 51 of 57 PageID:
                                  47945



                 pathology slides he was examining,88 is an unreliable
                 methodology that calls into serious question the validity of his
                 results).
           Fed. R. Civ. P. (“Rule”) 26(a) (2) (B) (i)-(ii) sets forth the requirements of an

  expert report. Expert reports “must contain: (i) a complete statement of all opinions

  the witness will express and the basis and reasons for them; and (ii) the facts or data

  considered by the witness in forming them.” (emphasis added).

           Dr. Shih testified that Study Report attached to his Rule 26 Expert “is not [a]

  full report”89 and that it will change in its final form, at least in part because a

  discussion of the limitations and methodology of his work was omitted: “it is by no



  88
    Shih Dep., at 177:4-7 (“Q. Is that your labeling system or the way the slides were
  labeled in the tissue – in the slide bank? A. I cannot remember that.”); Shih Dep at
  180: 9-13 (“Q. I still don’t understand who came up with that case ID number, you
  or was it an existing ID number? A. I cannot recall.”) (emphasis added to both).
  An examination of the slide numbers in Table 2 to the Study Report, Ex. F at 29,
  reveals that they are neither consecutive nor do they follow a consistent pattern:
  Study Lesions 1-7 are from Case ID’s S80001-07; Study Lesions 8-16 are from Case
  ID’s 10150-10144 (in decreasing order); Study Lesions 17-25 are from Case ID’s
  10142-33 (also in decreasing order, but omitting some numbers); Case ID’s for
  Study Lesions 26-55 all begin 10-, except for Study Lesions 38-39, 41-42, and 49-
  50; and Study Lesions 56-59 have Case ID’s 20001 NFT - 20001 NFT.
  In short, they bear every indication of being pre-assigned Case ID numbers from an
  existing library of tissue slides.
  Considering the idiosyncrasies of this slide-numbering format, it is astonishing that
  three months after examining them, Dr. Shih cannot remember if he created the Case
  ID numbers or if they were already present when he examined the slides; but given
  his inability to recall that sort of basic detail, it is imperative that he took
  contemporaneous notes of his examination.
  89
       Shih Dep. at 100:19.

                                              47
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 52 of 57 PageID:
                                  47946



  means that this will be the final publication report,” but “when I draft the

  manuscript, definitely like in other publication I did, I will use the term to show the

  limitation, but not necessarily using the term, the word of limitation in the study

  outcome.”90

           Regardless of whether that exact word is used, omitting any discussion of the

  “limitations” of his opinion from the incomplete report is, of course, in violation of

  Rule 26(a)’s requirement that it be a summary of all of the witness’s opinions – not

  just the parts that are helpful to the proffering party.

           Instead, Dr. Shih testified that his Study Report currently lacks key aspects of

  a Rule 26 report, including a description of the “methodologies” employed and the

  aforementioned discussion of the ‘limitations’ of the Study:

           Q.    Is it your testimony today that the – your recent study we’ve
                 been discussing is not the full report but is going to be
                 modified?
           MS. MILLER:         Objection.
           A.    This is the data I have, but when you wrap up a study, you have
                 other ingredients, like introduction, methodologies, result,
                 discussion. This is not full report as a publication. I mean a
                 full report meaning its publication. Okay. But this is a full result
                 I have at this moment.91




  90
       Id. at 98:10-24 and 99:1-2.
  91
    Id. at 100:9-23 (emphasis added).

                                              48
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 53 of 57 PageID:
                                  47947



           Thus, Dr. Shih would have this Court accept his opinions regarding chronic

  inflammation and the development of ovarian cancer based upon a document which

  is nothing more than a current ‘draft’, devoid of specific areas of discussion highly

  relevant to his opinion, e.g., a description of the ‘limitations’ inherent within the

  study and the ‘methodologies’ followed.

           Furthermore, inasmuch as the Study is “ongoing”, Dr. Shih testified that his

  opinions regarding chronic inflammation and the development of ovarian cancer are

  very much subject to change.92 While every expert wants some flexibility to his

  opinion and could theoretically change his opinion if new facts come to light, Dr.

  Shih’s testimony that he has “no plan” as to what data to include in his “ongoing

  project” is simply not countenanced by the Federal Rules of Civil Procedure, which

  require a complete report of the proffered witness’s opinions and their basis. Dr.

  Shih’s interim “Study Report” offers none of that and is accordingly an unreliable

  basis of opinion:

                 Q.        A moment ago, you testified that it could change, your
                           opinions could change. You state, again, this is
                           ongoing projects, ongoing results.

                 A.        Yes.
                 Q.        The – as you sit here today, do you know if the version
                           that you submit for peer review and publication will have
                           co-authors with you?


  92
       Id. at 101:18-24.

                                               49
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 54 of 57 PageID:
                                  47948



                  A.      I have no plan yet what kind of other data will be
                          included. So I cannot answer the question for the future
                          tense.
                  Q.      Is it fair to say then that your study report as provided
                          today is an unfinished product?
                  A.     It is an ongoing project. 93

           As detailed in the PSC’s Omnibus Brief, the second part of the Third Circuit’s

  three-prong test of admissibility of expert testimony requires an expert’s testimony

  to be reliable.94 Dr. Shih’s opinions based upon an ongoing study with incomplete

  methodology (e.g., lacking several key aspects required of a peer-reviewed scientific

  publication including ‘introduction’, ‘methodologies’, ‘result’ ‘limitations’ and

  ‘discussion’) satisfies none of these considerations.

  V.       CONCLUSION

           For this and the other foregoing reasons, the Court should grant the PSC’s

  motion to exclude from this proceeding the opinions and expert reports of Drs. Shih,

  Neel, Boyd, and Birrer, as discussed above, including Dr. Shih’s incomplete interim

  Study Report and his opinions based thereon.




  93
       Id. at 78:9-21.
  94
    Calhoun v. Yamaha Motor Corp., U.S.A., 350 F.3d 316, 321 (3d Cir. 2003)
  (“…the testimony must be reliable…the expert’s opinion must be based on the
  methods and procedures of science rather than on subjective belief or unsupported
  speculation…”) (citations omitted). See also Schneider ex rel. Estate of Schneider v.
  Fried, 320 F.3d 396, 405 (3d Cir. 2003).
                                               50
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 55 of 57 PageID:
                                  47949



                                    Respectfully submitted,

                                    /s/ Michelle A. Parfitt
                                    Michelle A. Parfitt
                                    ASHCRAFT & GEREL, LLP
                                    1825 K Street, NW, Suite 700
                                    Washington, DC 20006
                                    Tel: 202-783-6400
                                    Fax: 202-416-6392
                                    mparfitt@ashcraftlaw.com

                                    /s/ P. Leigh O’Dell
                                    P. Leigh O’Dell
                                    BEASLEY, ALLEN, CROW, METHVIN,
                                    PORTIS & MILES, P.C.
                                    218 Commerce Street
                                    Montgomery, AL 36104
                                    Tel: 334-269-2343
                                    Fax: 334-954-7555
                                    Leigh.odell@beasleyallen.com

                                    Plaintiffs’ Co-Lead Counsel

                                    /s/ Christopher M. Placitella
                                    Christopher M. Placitella
                                    COHEN, PLACITELLA & ROTH, P.C.
                                    127 Maple Avenue
                                    Red Bank, NJ 07701
                                    Tel: 732-747-9003
                                    Fax: 732-747-9004
                                    cplacitella@cprlaw.com

                                    Plaintiffs’ Liaison Counsel




                                      51
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 56 of 57 PageID:
                                  47950



  PLAINTIFFS’ EXECUTIVE COMMITTEE:
  Warren T. Burns                            Richard Golomb
  BURNS CHAREST LLP                          GOLOMB & HONIK, P.C.
  500 North Akard Street, Suite 2810         1515 Market Street, Suite 1100
  Dallas, TX 75201                           Philadelphia, PA 19102
  Tel: 469-904-4551                          Tel: 215-985-9177
  Fax: 469-444-5002                          rgolomb@golombhonik.com
  wburns@burnscharest.com

  Richard H. Meadow                          Hunter J. Shkolnik
  THE LANIER LAW FIRM PC                     NAPOLI SHKOLNIK PLLC
  6810 FM 1960 West                          360 Lexington Avenue, 11thFloor
  Houston, TX 77069                          New York, NY 10017
  Tel: 713-659-5200                          Tel: 212-397-1000
  Fax: 713-659-2204                          hunter@napolilaw.com
  richard.meadow@lanierlawfirm.com

  PLAINTIFFS’ STEERING COMMITTEE:

  Laurence S. Berman                         Timothy G. Blood
  LEVIN, SEDRAN & BERMAN LLP                 BLOOD, HURST & O’REARDON, LLP
  510 Walnut Street, Suite 500               501 West Broadway, Suite 1490
  Philadelphia, PA 19106                     San Diego, CA 92101
  Tel: 215-592-1500                          Tel: 619-338-1100
  Fax: 215-592-4663                          Fax: 619-338-1101
  lberman@lfsblaw.com                        tblood@bholaw.com

  Sindhu S. Daniel                           Jeff S. Gibson
  BARON & BUDD, P.C.                         WAGNER REESE, LLP
  3102 Oak Lawn Avenue, #1100                11939 N. Meridian St.
  Dallas, TX 75219                           Carmel, IN 46032
  Tel: 214-521-3605                          Tel: (317) 569-0000
  Fax: 214-520-1181                          Fax: (317) 569-8088
  sdaniel@baronbudd.com                      jgibson@wagnerreese.com




                                       52
Case 3:16-md-02738-FLW-LHG Document 9743-1 Filed 05/07/19 Page 57 of 57 PageID:
                                  47951



  Kristie M. Hightower                       Daniel R. Lapinski
  LUNDY, LUNDY, SOILEAU & SOUTH,             MOTLEY RICE LLC
  LLP                                        210 Lake Drive East, Suite 101
  501 Broad Street                           Cherry Hill, NJ 08002
  Lake Charles, LA 70601                     Tel: 856-667-0500
  Tel: 337-439-0707                          Fax: 856-667-5133
  Fax: 337-439-1029                          dlapinski@motleyrice.com
  khightower@lundylawllp.com

  Victoria Maniatis                          Carmen S. Scott
  SANDERS PHILLIPS GROSSMAN, LLC             MOTLEY RICE LLC
  100 Garden City Plaza, Suite 500           28 Bridgeside Boulevard
  Garden City, NJ 11530                      Mount Pleasant, SC 29464
  Tel: 516-640-3913                          Tel: 843-216-9162
  Fax: 516-741-0128                          Fax: 843-216-9450
  vmaniatis@thesandersfirm.com               cscott@motleyrice.com

  Eric H. Weinberg                           Richard L. Root
  THE WEINBERG LAW FIRM                      MORRIS BART, LLC
  149 Livingston Avenue                      Pan America Life Center
  New Brunswick, NJ 08901                    601 Poydras St., 24th Fl.
  Tel: 732-246-7080                          New Orleans, LA 70130
  Fax: 732-246-1981                          Tel. 504-525-8000
  ehw@erichweinberg.com                      Fax: 504-599-3392
                                             rroot@morrisbart.com

  Christopher V. Tisi
  LEVIN PAPANTONIO
  316 South Baylen St.
  Pensacola, FL 32502
  (850) 435-7000
  ctisi@levinlaw.com




                                      53
